Citation Nr: 1144523	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  07-04 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for bilateral hearing loss.

The Board remanded the instant claim in October 2010.

Subsequent to the issuance of the June 2011 supplemental statement of the case (SSOC), the Veteran submitted additional evidence pertinent to the issue on appeal. This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

The Veteran's bilateral hearing loss was not chronic in service, was not continuous since separation from service, was not manifested to a compensable degree within one year of separation from service, and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claim for service connection for bilateral hearing loss in an October 2006 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  This letter provided proper preadjudication notice in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The remaining elements of proper Dingess notice were provided in the preadjudication October 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, VA treatment records and various private treatment records have been obtained.  A March 2011 response from Dr. D. C. indicated that there were no treatment records related to the Veteran's hearing loss.  

The Veteran has been afforded a VA audiological examination and a sufficient medical opinion has been obtained.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations and considered the full history of the disability.  Although this examiner was not able to review the Veteran's private audiograms, his opinion was based on the results of the in-service audiograms, the Veteran's long history of noise exposure in civilian life and the findings of medical literature which did not support significantly delayed onset of hearing loss.   

The Veteran has not completed additional authorization forms to allow VA to obtain any other private treatment records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  The Board has no choice but to adjudicate the claim based upon the instant record.

The Board's October 2010 remand instructed the agency of original jurisdiction to obtain any of the Veteran's outstanding VA treatment records and afford him a VA audiology examination to determine the etiology of his claimed bilateral hearing loss.  Updated VA treatment records are located in the claims file and such an audiological examination was conducted in November 2010.  The Board therefore concludes that there has been substantial compliance with the terms of its previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-7 (1999).

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as organic diseases of the nervous system are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1, 1967, audiometric testing for hearing by a service department were reported by a standard set by the American Standards Association (ASA). Since November 1, 1967, the standard for audiometric testing for hearing has been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The ISO standard is the current method for measuring hearing loss and used by VA to determine a hearing loss disability under 38 C.F.R. § 3.385. 

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that his current hearing loss was the result of his in-service noise exposure incurred while driving large vehicles such as tractor trailers, buses and other trucks without the benefit of hearing protection.

An August 1968 service entrance examination was negative for any relevant abnormalities and the Veteran denied suffering from hearing loss in an accompanying Report of Medical History (RMH).  An accompanying audiological examination revealed the following results, measured in decibels and in ANSI units:

Hertz	500	1,000	2,000	4,000
Right	30	15	5	25	
Left	 	5	0	10	30

A December 1969 service discharge examination was negative for any relevant abnormalities and the Veteran denied suffering from hearing loss in an accompanying RMH.  An accompanying audiological examination revealed the following results, measured in decibels and in ANSI units:

Hertz	500	1,000	2,000	4,000
Right	10	15	10	15	
Left	 	15	10	15	10

The remaining service treatment records were negative for any complaints, treatments or diagnoses related to bilateral hearing loss.

An October 1988 private audiological evaluation reflected the Veteran's reports of noise exposure from drag racing for three years without the use of ear plugs and "textile spinning" for 10 years.  Exposure to gunfire or explosions during service, chain saws or gas "weedeaters" was denied.  Audiological testing revealed the following results, measured in decibels and in ANSI units:

Hertz	500	1,000	2,000	3,000	4,000
Right	15	20	25	35	90	
Left	 	20	20	35	65	75

A December 2004 VA treatment note indicated that the Veteran's gross hearing was intact.

A November 2006 private audiological evaluation revealed the following results, measured in decibels and in ANSI units:

Hertz	500	1,000	2,000	3,000	4,000
Right	35	30	40	55	75	
Left	 	35	40	50	65	75

Word recognition scores were 92 percent in the left ear and 88 percent in the right ear.

A November 2010 VA audiology examination reflected the Veteran's reports of significant noise exposure during service as a heavy vehicle driver.  Following service, he was exposed to noise as a brick layer and did not use hearing protection.  Recreational noise exposure was denied.  Physical examination found normal mobility of the eardrums bilaterally and there were no acoustic reflexes observed at 1000 Hertz bilaterally.  Audiological testing revealed the following results, measured in decibels and in ANSI units:

Hertz	500	1,000	2,000	3,000	4,000
Right	35	35	55	80	105+	
Left	 	30	40	70	90	95

Word recognition scores were 84 percent in the left ear and 94 percent in the right ear.  Following this examination and a review of the Veteran's claims file, a diagnosis of mild to profound mixed bilateral hearing loss was made.  The examiner opined that the Veteran's hearing loss was less likely than not related to military noise exposure as his service entrance examination showed mild loss at 500 Hertz in the right ear and 6000 Hertz in the left ear but his service discharge examination was within normal limits bilaterally.  The Veteran had a long history of construction based noise exposure in civilian life and the literature did not support significantly delayed onset of hearing loss after noise exposure.

Analysis

The Veteran has a current disability as he has bilateral hearing loss as defined by VA regulations.  38 C.F.R. § 3.385.  In order for his current bilateral hearing loss to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or that hearing loss manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

In-service noise exposure is conceded as the Veteran's reports of acoustic trauma are consistent with his reported duties and service history.  The evidence of record, including the lay statements from the Veteran, establishes that his in-service military occupational specialty (MOS) of a heavy vehicle driver exposed him to noise.  An analogous specialty is shown to involve a "Highly Probable" exposure to hazardous noise; thus, the Veteran's in-service noise exposure is conceded.  See Fast Letter 10-35 (Sept. 2, 2010).

The Veteran's December 1969 service discharge examination was negative for any relevant abnormalities.  The clinical evidence is negative for bilateral hearing loss until 1988, nearly 20 years after active duty service and following post-service occupational and recreational noise exposure.  The November 2010 VA examiner declined to find a nexus between the Veteran's hearing loss and service and provided a detailed rationale to support this opinion.  This opinion was based upon a review of the Veteran's claims file, including his service treatment records, his subjective reports regarding in-service and post-service noise exposure and a review of the applicable medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).  No other competent medical evidence suggesting such a nexus has been submitted.  

The Veteran has not alleged a continuity of symptomatology, but rather has argued that his in-service noise exposure resulted in "premature" hearing loss, and the clinical evidence does not suggest such a continuity.  In addition, the Veteran reported post-service noise exposure as a brick layer and but denied recreational noise exposure in a November 2010 VA examination.  However, the Veteran reported such recreational noise exposure for three years as a drag racer, without the use of "plugs," and occupational noise exposure while "textile spinning" for ten years in an October 1988 private audiological evaluation.  Such statements were made while the Veteran was seeking treatment for hearing loss, prior to the filing of any compensation claim, and are highly probative.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's statements).  Therefore, the Board finds the Veteran's November 2010 reports regarding the extent of his post-service noise exposure to not be credible.

The Veteran is not competent to opine as to the etiology of his current bilateral hearing loss as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current bilateral hearing loss and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is particularly so in the instant claim where the Veteran has reported both post-service recreational and occupational noise exposure.  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his current bilateral hearing loss and service are not probative as to this question.

Bilateral hearing loss is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  In this case there is no evidence that bilateral hearing loss was manifested to a compensable degree prior to the initial diagnosis in 1988.  

As the evidence is against finding a nexus between bilateral hearing loss and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.







(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


